                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION


WILLIAM C. CISCO                                                                                     PLAINTIFF
v.                                                              CIVIL ACTION NO. 4:20-CV-P37-JHM
JOHN M. MCCARTY                                                                                    DEFENDANT
                                       MEMORANDUM OPINION

         This matter is before the Court on initial review of Plaintiff William C. Cisco’s

pro se complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the action will be

dismissed.

                                    I. SUMMARY OF COMPLAINT

         Plaintiff is a convicted prisoner incarcerated at the Daviess County Detention Center. He

brings this action pursuant to 42 U.S.C. § 1983 against Daviess County Judge John M. McCarty.1

He sues Defendant in both his official and individual capacities.

         In the complaint, Plaintiff alleges as follows:

         On August 15, 2019 I was unfairly given a sentence of six months in jail by
         [Defendant] it was the only time in over ten years I missed a payment, and I only
         need an extention of a few days. The reason why I missed the payment was due to
         expiration of benefits. All people before me was granted an extention of at least
         two weeks. I was the very last case and always the very last case each time I am
         due in court. Exactly five minutes before I was due in court or my case was called
         I consulted with my court appointed attorney to discuss an extention of a couple of
         days only to find myself standing along without representation. I have no clue why
         my attorney did not represent me or his whereabouts at the time. I proceeded to
         locate my attorney out in the hallway, only to be stopped by the [Defendant] and
         placed in handcuffs. [Defendant] violated Rule Number 8 of the Daviess County
         Circuit Court (unilateral communication). I constantly asked for my attorney to be
         present which my cries went unheard, I was placed in handcuffs and given a

1
  Plaintiff previously filed an action against Defendant in this Court regarding the judicial process and his
incarceration, but he did not make specific allegations against Defendant in that action so the Court will consider
them here. Cisco v. Myers et al., No. 4:19-cv-P118-JHM, 2020 U.S. Dist. LEXIS 36476 (W.D. Ky. Mar. 2, 2020)
(dismissed pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted and
pursuant to § 1915A(b)(2) for seeking monetary relief from Defendants immune from such relief).
       sentence of 6 months in Jail. My rights were violated and stripped away from me
       and my life was taken away from me and the undisputable just that I have always
       maintain and stayed current on child support payments ORDERED by the Court….

       As relief, Plaintiff seeks damages and the reversal of his conviction and release from

incarceration.

                                     II. LEGAL STANDARD

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all



                                                  2
potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Claims for Injunctive Relief

       Plaintiff asks the Court to overturn his conviction and release him from incarceration. A

plaintiff cannot apply to a federal district court to “obtain review of a case litigated and decided

in state court as only the United States Supreme Court has jurisdiction to correct state court

judgments.” Parker v. Phillips, 27 F. App’x 491, 494 (6th Cir. 2001). Moreover, “habeas

corpus is the exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release[.]” Heck v. Humphrey, 512 U.S. 477, 481

(1994) (citing Preiser v. Rodriguez, 411 U.S. 475, 488-490 (1973)). Claims for injunctive relief

challenging the fact of conviction or the duration of confinement “fall within the ‘core’ of habeas

corpus and are thus not cognizable when brought pursuant to § 1983.” Nelson v. Campbell, 541

U.S. 637, 643 (2004).



                                                  3
       Thus, Plaintiff’s requests for injunctive relief in this § 1983 action fail to state a claim

upon which relief may be granted.

       B. Claims for Damages

               1. Official-Capacity Claim

       “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).

Because Defendant is an officer of the Commonwealth of Kentucky, the claim brought against

him in his official capacity is deemed a claim against the Commonwealth of Kentucky. See

Kentucky v. Graham, 473 U.S. at 166. State officials sued in their official capacities for money

damages are not “persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989). Thus, because Plaintiff seeks money damages from a state officer in his

official capacity, he fails to allege a cognizable claim under § 1983. Additionally, the Eleventh

Amendment acts as a bar to claims for monetary damages against Defendant in his official

capacity. Kentucky v. Graham, 473 U.S. at 169; Bennett v. Thorburn, No. 86-1307, 1988 U.S.

App. LEXIS 4035, at *2 (6th Cir. Mar. 31, 1988) (concluding that an official-capacity suit

against a judge who presided over state court litigation was barred by the Eleventh Amendment).

       Therefore, Plaintiff’s official-capacity claim for damages is subject to dismissal both

because it fails to state a claim upon which relief may be granted and because it seeks monetary

relief from a Defendant immune from such relief.

       2. Individual-Capacity Claim

       The Court next to turns to Plaintiff’s individual-capacity claim against Defendant.

Judges are entitled to absolute immunity for actions arising out of all acts performed in the



                                                  4
exercise of their judicial functions. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Judicial

immunity is embedded in the long-established principle that “a judicial officer, in exercising the

authority vested in him, [should] be free to act upon his own convictions, without apprehension

of personal consequences to himself.” Stump v. Sparkman, 435 U.S. 349, 355 (1978) (quoting

(quoting Bradley v. Fisher, 80 U.S. 335 (1872)). The law is clear that a judge acting within the

scope of his official duties and within his jurisdictional authority is absolutely immune from

damages liability. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Bolin v. Story, 225 F.3d 1234,

1239 (11th Cir. 2000); Ireland v. Tunis, 113 F.3d 1435, 1440 (6th Cir. 1997); Watts v. Burkhart,

978 F.2d 269 (6th Cir. 1992).

         Thus, because Plaintiff seeks relief based on actions Defendant allegedly took while

presiding over Plaintiff’s state-court action, Plaintiff’s claims against him are barred by the

doctrine of judicial immunity.

                                       IV. CONCLUSION

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   March 19, 2020




cc:     Plaintiff, pro se
        Defendant
4414.011




                                                  5
